Citation Nr: 0014097	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral eye pain.

2.  Entitlement to service connection for bilateral foot 
pain.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the left and right wrists.

5.  Entitlement to service connection for a hiatal hernia. 

6.  Entitlement to an increased rating for arthritis of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1992.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in December 1993 from 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA), Regional Office (RO) which denied service connection 
for eye pain, a chest disability, and a foot disability.  
Service connection was granted for degenerative joint disease 
of the lumbosacral spine with pain on motion and a 10 percent 
disability evaluation was assigned from November 16, 1992.  

A March 1995 rating decision assigned a 20 percent disability 
evaluation to the service-connected lumbosacral spine 
disorder effective November 16, 1992.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Veterans Appeals 
for Veteran's Claims (Court) held that regarding a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  Consequently, 
the issue of entitlement to increased rating for the 
lumbosacral spine disability is still before the Board for 
appellate review.  

In July 1997, the Board granted the veteran's then-pending 
claim of entitlement to an increased disability rating for 
service-connected bilateral varicose veins and remanded for 
further development the remaining issues then on appeal, 
including service connection for bilateral eye pain, 
bilateral foot pain and chest pain and entitlement to an 
increased disability rating for her service-connected lumbar 
spine disability.  The requested development has been 
accomplished to the extent possible.  

The RO denied the veteran's claims of entitlement to service 
connection for carpal tunnel syndrome of the left and right 
wrists and hiatal hernia in an October 1999 rating decision.  
The veteran was advised of that decision in October 1999.  In 
a March 2000 statement, the veteran's representative 
indicated that the veteran disagreed with the denial of those 
claims.  This matter is addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  Competent medical evidence demonstrating a current 
diagnosis of a bilateral eye disorder, in-service incurrence 
or a medical nexus to service has not been presented.  

2.  Competent medical evidence of a current diagnosis of a 
left foot disorder, in-service incurrence thereof, or a 
medical nexus to service has not been presented.  

3.  Competent medical evidence of a nexus between hallux 
valgus of the right foot and the veteran's service, or in-
service incurrence thereof, has not been presented.  

4.  Competent medical evidence demonstrating a current 
diagnosis of a chest or cardiac disorder or of a medical 
nexus to service or to a service-connected disability has not 
been presented.  

5.  The service-connected arthritis of the lumbosacral spine 
is principally manifested by X-ray findings of minimal 
narrowing of L4-5 disk space and complaints of pain on motion 
and episodes of discomfort; there is no evidence of 
limitation of motion of the lumbar spine.   


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for an eye disorder.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a bilateral foot 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a chest or cardiac 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a disability evaluation in excess of 20 
percent for arthritis of the lumbosacral spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.71a, 
Diagnostic Codes 5003, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
three claimed disabilities and an increased rating for a 
service-connected lumbar spine disability.  In the interest 
of clarity, after reviewing the applicable law and 
regulations, the Board will separately discuss the issues on 
appeal.

Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be granted for a 
disability initially diagnosed after service when shown to be 
related to service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999). 

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. § 3.303(c), 4.9 (1999).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Increased disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim of entitlement to service connection to 
be well grounded, there must be competent evidence of a 
current disability in the form of a medical diagnosis, of 
incurrence or aggravation of a disease or injury in service 
in the form of lay or medical evidence, and of a nexus 
between the in-service injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id. 

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

A valid assertion of secondary service connection must 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Velez v. West, 11 Vet. App. 148, 158 (1998); Locher 
v. Brown, 9 Vet. App. 535, 538-539 (1996).  There must be 
evidence of the claimed disability; a service-connected 
disease or injury; and a nexus, established by competent 
medical evidence, between the two.  Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  When a veteran is 
awarded service connection for a disability and appeals the 
RO's rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995). 

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Entitlement to service connection for a bilateral eye 
disorder

Factual background

Service medical records reveal that pre-enlistment 
examination of the veteran's eyes in May 1978 revealed that 
the veteran had astigmatism.  Ocular health was normal.  

A service medical record dated in October 1988 indicates that 
the veteran had minor refractive error and minor ptosis of 
the right eye.  A January 1990 service medical record reveals 
that the veteran had complaints of eye strain.  The 
assessment was mild astigmatism.  In April 1992, the veteran 
had complaints of her eyes being tired and problems 
focussing.  Her October 1992 separation examination report 
indicates that the veteran had defective visual acuity of 
both eyes.   

In August 1993, the veteran complained of eye pain and 
headaches.  August 1993 VA slit-lamp, ophthalmoscopy and 
intraocular pressure examinations were within normal limits.  

At a hearing before the RO in December 1994, the veteran 
stated that she had eye pain and headaches and pain in the 
temples and watery eyes.  Hearing Transcript, hereinafter 
Tr., 4.  

A June 1999 VA treatment record of an eye examination reveals 
that the veteran reported having headaches and she was unable 
to focus from paper to distance and that her right eye hurt 
by the end of the day.  The treatment record indicates that 
the veteran had defective vision of both eyes.  

Analysis

The veteran asserts, in essence, that she has a bilateral eye 
disorder manifested by eye pain and this disorder was 
incurred in service.  

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran's service medical records and VA treatment and 
examination records indicate that the veteran has defective 
vision, which at times has been ascribed to astigmatism.  
However, as noted above congenital or developmental defects 
such as refractive error of the eyes are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  No eye disease, aside from 
defective vision, has been determined to exist currently.  

The medical evidence of record shows that the veteran has 
complaints of eye pain.  However, an underlying eye disorder 
was not detected upon VA examination.  The Board notes that 
in Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), the 
Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  The medical evidence of record 
does not reflect a diagnosis of an underlying eye disorder 
which causes the eye pain.  

The veteran asserts that she currently has an eye disability.  
Although a layperson is competent to testify as to facts 
within his or her own observation and recollection, such as 
symptoms, such person is not competent to provide probative 
evidence as to matters requiring the expertise derived from 
specialized medical training, or experience, such as matters 
of clinical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The veteran is not competent to provide a 
medical opinion as to whether she currently has a diagnosis 
of an eye disorder.  She has not submitted any other medical 
opinion to support her contentions.  

The Board finds that the medical evidence of record does not 
establish that the veteran currently has an eye disorder.  
Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  See also Brammer, 3 Vet. App. at 225 (appellant did not 
produce any evidence that would tend to show a presently 
existing disability).  The medical evidence of record does 
not show that the veteran currently has a bilateral eye 
disorder within the meaning of VA regulations and Court 
decisions.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, supra; see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

As discussed in detail above, the first prong of Caluza has 
not been met, and the veteran's claim fails on that basis.  
The Board notes that, for much the same reasons discussed 
above, the second Caluza prong, in-service incurrence, has 
also not been met.  The service medical records document eye 
complaints, but on separation physical examination only 
defective visual acuity was identified.  

In addition, there is no medical nexus evidence which serves 
to link the veteran's current eye complaints to service.  The 
third Caluza prong has therefore not been met.

In summary, for the reasons and bases expressed above, the 
veteran's claim is not well grounded.  Her claim of 
entitlement to service connection for an eye disability is 
accordingly denied.   


Entitlement to service connection for a bilateral foot 
disorder

Factual background

Service medical records are silent for a diagnosis or 
complaints of a foot disorder.  An October 1992 separation 
examination report indicates that examination of the feet was 
normal.  

In May 1993, the veteran filed a claim for service connection 
for bilateral metatarsalgia.  An August 1993 VA examination 
report indicates that the veteran reported having occasional 
mild pain in the left foot.  There was mild tenderness.  The 
diagnosis was surgery on the left foot with no restriction of 
movements and only mild pain and tenderness occasionally.  X-
ray examination of the feet was normal.  

A September 1993 treatment record indicates that the veteran 
reported having tenderness across the top of the foot and 
pain when stepping down.  The assessment was metatarsalgia 
and rule out gout.   

A January 12, 1995 VA examination report indicates that the 
veteran reported having numbness in the great toes and second 
toes of both feet.  Upon examination, the veteran had a 
normal gait without an assistive device.  There was 
hypesthesia to pinprick but not light touch to the great toes 
and second toes.  There was normal sensation in the rest of 
the feet.  Appearance of the feet was normal.  There were 
mild degenerative changes consistent with age.  Gait was 
normal.  Pulse was normal.  The impression was sensory 
deficit of the first and second toes of both feet, undermined 
etiology.  

A January 19, 1995 VA examination report indicated that the 
veteran was able to toe heel walk satisfactorily.  There was 
tenderness over the both forefeet.  There was no swelling, 
redness, or deformity.  There was tenderness over the 
longitudinal arches.  The diagnosis, in pertinent part, was 
chronic foot strain.  X-ray examination of the feet was 
normal.  A January 1995 neuromuscular electrodiagnosis of the 
lower extremity was normal.     

An April 1998 VA examination report indicates that 
examination of the feet was normal.  The veteran had no 
abnormalities to posture.  Foot pulses were normal.  
Objective examination of the foot was negative.  X-ray 
examination revealed a mild hallux valgus of the right foot 
and a normal left foot.  [Hallux valgus is "an abnormal 
deviation of the big toe away from the midline body or toward 
the other toes of the foot, Webster's Medical Desk Dictionary 
280".  See Weggenmann v. Brown, 5 Vet. App. 281, 283 
(1993).]  The examiner indicated that the veteran had an 
essentially negative foot examination and a negative X-ray 
examination.  The examiner concluded that the veteran's 
history of intermittent pain on the bottoms of her feet did 
not lead to any specific orthopedic diagnosis.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran has filed a claim for service connection for a 
bilateral foot disorder.  Review of the record, however, 
reveals that there are different clinical findings for each 
foot.  Therefore, the Board will analyze and discuss 
entitlement to service connection for each foot separately.   

Service connection for a left foot disorder

With respect to the initial Caluza prong, current disability, 
there is no competent medical evidence of a current diagnosis 
of a left foot disorder.  April 1998 VA examination of the 
left foot was negative, and  X-ray examination of the left 
foot was normal.  The examiner indicated that the veteran's 
history of intermittent pain on the bottom of her feet did 
not lead to any specific orthopedic diagnosis.  

The Board is of course aware that VA treatment records and 
examination reports dated in 1993 and 1995 reflected 
assessments of metatarsalgia, chronic foot strain, and mild 
degenerative changes.  However, none of these conflicting 
assessments have been recently verified.  The April 1998 
examination, which appears to have been quite thorough, was 
unable to identify a cause for the veteran's complaints.  The 
Board notes that this examination was consistent with 
previous examinations of the veteran's feet in that objective 
diagnostic testing such as X-ray studies and electrodiagnosis 
were negative.

As discussed above, the Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).

For the reasons expressed above, the Board finds that the 
first prong of the Caluza analysis had not been satisfied.  
The most recent and most persuasive medical evidence of 
record does not show that the veteran currently has a left 
foot disorder.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, supra; see 
also Rabideau, supra.  

Moreover, there is no evidence of incurrence of a left foot 
disability in service.  Service medical records are silent 
for diagnosis or complaints of any foot disorder.  Thus, the 
second prong of Caluza has not been met.  

The Board further finds that the third prong of Caluza has 
not been met.  There is no competent evidence of a nexus 
between any claimed left foot disability and the veteran's 
period of service.  


Service connection for a right foot disorder

With respect to the first Caluza prong, current disability, 
there is arguably competent medical evidence of a current 
diagnosis of a right foot disorder, since X-ray examination 
detected mild hallux valgus of the right foot.  The Board is 
of course aware that the remainder of the April 1998 
examination appeared to indicate that the veteran's feet were 
normal.  However, for the purpose of determining whether a 
claim is well grounded, only such evidence as is favorable to 
the veteran can be considered.  The Board therefore finds 
that the first prong of the Caluza analysis has been 
satisfied.

However, there is no evidence of incurrence of the right mild 
hallux valgus or any other right foot disorder in service.  
Service medical records are silent for diagnosis or 
complaints of a right foot disorder.  Thus, the second prong 
of Caluza has not been met.  

The Board additionally finds that the third prong of Caluza 
has not been met.  There is no competent evidence of a nexus 
between the recently identified mild hallux valgus of the 
right foot and the veteran's period of service.  The VA 
examination reports and treatment records do not provide a 
medical nexus between the right mild hallux valgus and the 
veteran's period of service.  

In short, for the reasons and bases expressed above, the 
Board concludes that the veteran has not presented a well 
grounded claim of entitlement to a bilateral foot disability.  
Therefore, the claim is denied.   



Entitlement to service connection for a chest disorder

The veteran contends that she is entitled to service 
connection for a chest disorder.  She in essence asserts that 
the chest pain is related to the service-connected lumbar 
spine disorder.   

Factual background

Service medical records indicate that in April 1975 and 
February 1985, the veteran had complaints of chest pain.  In 
August 1986, costochondritis was diagnosed. A September 1992 
mammogram was normal, with the exception of a mild degree of 
fibrotic change in both breasts.  A separation examination 
dated October 12, 1992 indicates that examination of the 
heart and chest was normal.  

A service medical record dated October 27, 1992 reveals that 
the veteran had complaints of chest pain, nonspecific.  The 
pain occurred at any time.  It was a dull ache that lasted 3 
minutes.  It was not associated with activity and it did not 
radiate to the arms.  The pain was located in the left upper 
chest.  

An August 1993 VA examination report indicates that the 
veteran reported having occasional chest pain lasting 10 to 
20 seconds.  No etiology was determined and no pathology was 
noted upon examination.  The diagnosis, in pertinent part, 
was minor anterior chest pains occasionally lasting 10 to 20 
seconds but no cardiac etiology was ever determined.  No 
clinical pathology was noted upon examination at that time.  
X-ray examination revealed a normal cardiac silhouette.  
Electrocardiogram (ECG) was normal.   

At a hearing before the RO in December 1994, the veteran 
stated that she experienced chest pain when lifting or 
carrying something.  Tr. 3.  She thought the chest pain was 
an extension of the back disability.  Tr. 3.  

VA examination reports dated in January 1995 are silent for a 
diagnosis of a cardiac or musculoskeletal chest disability.  
The January 12, 1995 VA examination report indicates that 
there was no evidence of heart disease.  An April 1998 VA 
examination report was similarly silent for a diagnosis of a 
cardiac or musculoskeletal chest disability.  

Treatment records dated in May 1999 and June 1999 reveal that 
the veteran had complaints of chest pain.  The May 1999 
treatment record indicates that the veteran had atypical 
chest pain and gastroesophageal reflux disease needed to be 
ruled out.  A June 1999 treatment record indicates that an 
electrocardiogram was negative.     

Analysis

For the sake of clarity, the Board will separately discuss 
the matters of direct service connection and service 
connection on a secondary basis.

Direct service connection

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, supra.  

With respect to the second Caluza prong, incurrence in 
service, the Board believes that this is satisfied by the 
assessment of costochondritis in August 1986.  

There is, however, no competent medical evidence of a current 
diagnosis of a cardiac disorder, musculoskeletal disorder 
involving the chest or any other disability which would 
account for the veteran's complaints of chest pain.  The VA 
examination reports do not reflect diagnoses of a chest or 
cardiac disorder.  The August 1993 VA examination report 
indicates that the veteran had complaints of chest pain; 
however, no etiology was determined and no pathology was 
noted upon examination.  A January 1995 VA examination 
indicated that there was no evidence of heart disease upon 
examination.  The April 1998 VA examination report is silent 
for a diagnosis of a chest or cardiac disorder.  The findings 
of the ECG and X-ray examination of the chest were normal.  

The veteran has complained at various times of chest pain.  
However, in Sanchez-Benitez, supra, the Court held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  In 
the present case, the medical evidence of record does not 
establish a diagnosed or identifiable cardiac, 
musculoskeletal or other malady which may be causing the 
chest pain.  The Board accordingly finds that the first prong 
of the Caluza analysis had not been satisfied.

With respect to the third Caluza prong, medical nexus 
evidence, there is no competent medical opinion linking the 
veteran's current complaints of chest pain to her service.  
As noted above, the veteran herself is not competent to 
provide medical diagnoses or medical opinion evidence.  See 
Espiritu, supra.

Secondary service connection

As discussed above, in order for a claim of service 
connection on a secondary basis to be well grounded, there 
must be a current disability; a service-connected disability; 
and medical nexus evidence which serves to link the two.  See 
Reiber, supra.

As noted in the Introduction, service connection has been 
granted for a disability of the lumbosacral spine.  The 
second prong of Reiber has been met.  As discussed 
immediately above, however, there is no evidence of a current 
disability of the chest.  In addition, the veteran has not 
submitted competent evidence that establishes that the 
service-connected lumbar spine disability is causing the 
chest pain.  As discussed above, there has been no etiology 
of the complaints of the chest pain identified.  It appears 
from the medical records that the service-connected lumbar 
spine disability, which will be discussed in greater detail 
below, was never suspected as a source of the veteran's 
complaints of chest pain.

Although the veteran is competent to testify as to facts 
within his or her own observation and recollection, such as 
symptoms, she is not competent to provide probative evidence 
as to matters requiring the expertise derived from 
specialized medical training, or experience, such as 
diagnosis and/or medical causation.  See Espiritu, supra.  
The veteran has not submitted any medical opinion to support 
her contentions that she currently has a chest or cardiac 
disorder or that such disorder is related to her service or 
her service-connected disability.   

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has not submitted a well-
grounded claim of entitlement to service connection for chest 
pain on either a direct or a secondary basis.  The benefits 
sought on appeal are accordingly denied.

Additional matters

When a claim is not well grounded, VA does not have a duty to 
assist the claimant in the development of facts pertaining to 
his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, VA may be obligated to 
advise the claimant of the evidence needed to complete the 
application.  In Robinette v. Brown, 8 Vet. App. 69 (1995), 
the Court stated that if a claimant alleged the existence of 
medical evidence that, if true, would have made the claim 
plausible, the VA would be under a duty to advise him to 
submit such evidence to complete the application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claims for service connection for he claimed eye, 
foot or chest disorders plausible.  This decision serves to 
inform the veteran of the kind of evidence that would be 
necessary to make her claim well grounded.  By this decision, 
the Board informs the veteran that in order to make her 
claims for service connection well grounded, she will need, 
at the very least, to submit competent medical evidence of a 
current diagnosis of those disorders and a medical nexus 
between those disorders and service or her service -connected 
lumbar spine disability.  

Lastly, the Board notes that in the April 2000 brief, the 
veteran's representative asserts that the veteran's claims 
are well grounded.  The representative argues, in the 
alternative, that if the Board finds that the claims are not 
well grounded, than the claims should be remanded for further 
development because the RO committed a procedural defect in 
the manner that it has adjudicated the veteran's claim.  The 
representative asserts that the RO failed to follow the 
provisions of Veterans Benefits Administration's ADJUDICAITON 
PROCEDURE MANUAL, M21-1, Part IV, Chapter 2, 2.10 (1996) and 
Part IV, Chapter 1, 1.01b (1997).  The representative 
contends that the RO should have initiated development of the 
claims if the claims were potentially plausible on a factual 
basis.  The representative argues that a medical examination 
should have been requested if there was a reasonable 
probability that a well-grounded claim existed.  

The representative also argues that the Court's decision in 
Meyer v. Brown, 9 Vet. App. 425 (1996) is not applicable to 
the present case since the veteran's claims fall under the 
exception in 38 U.S.C.A. § 5107(a).  The provisions of 
38 U.S.C.A. § 5107(a) indicate that "except when otherwise 
provided by the Secretary in accordance with the provisions 
of this title, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The representative argues that the Secretary has 
"provided otherwise" in the provisions of the M21-1, and 
therefore, the VA is obligated to develop a claim before a 
decision is made as to whether the claims are well-grounded.   

As discussed in detail above, the Board found that the 
veteran's claims for service connection for bilateral eye, 
bilateral foot and chest disorders were not well grounded.  
The Board also finds that the representative's arguments are 
unpersuasive for the following reasons.    

The Board is required to follow the precedent opinions of the 
United States Court of Appeals for Veterans Claims.  See 
38 U.S.C.A. § 7269 (West 1991); see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  In Meyer v. Brown, 9 Vet. App. 425 
(1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9, prior to determining that a claim is not 
well-grounded.  The Court has underscored that if the VA 
volunteers assistance in developing facts pertinent to a 
claim that is not well grounded, such action raises "grave 
questions of due process ... if there is apparent disparate 
treatment between claimants," between those who have met 
their initial burden of presenting a well grounded claim and 
those who have not.  See Grisvois v. Brown, 6 Vet. App. 136, 
140 (1994).  See also, in general, Morton v. West, 12 Vet. 
App. 477 (1999), wherein it was noted that the claimant's 
burden to produce evidence to render a claim well grounded 
was a "condition precedent established by Congress" that 
neither VA nor the Court was free to ignore.  Morton, 12 Vet. 
App. at 485.The Board finds these decisions dispositive as to 
this question.

Furthermore, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), the Federal Circuit Court clarified that claimant is 
required to submit and establish a well grounded claim prior 
to any duty on the part of the VA to develop the facts 
pertinent to the claimant's claim.  In the absence of a well-
grounded claim, the VA has no duty to assist the veteran in 
developing the claims presented.

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbosacral spine with pain on motion

Factual Background

An October 1992 X-ray examination of the lumbosacral spine 
revealed an osteophyte posterior elements of S1 impinging on 
the subarachnoid canal.  

A March 1993 computed tomography (CT) of the lumbar spine 
revealed retrosomatic soft tissue density at L4-5 bulging 
annulus versus herniated nucleus pulposus.  

An August 1993 VA examination report indicates that range of 
motion of the lumbar spine was full with complaints of mild 
pain over the left peri-lumbar area.  There were no muscle 
spasms.  There was mild tenderness.  The diagnosis, in 
pertinent part, was minor degenerative joint disease with 
full range of movements of the lumbosacral spine.  

An August 1994 VA X-ray examination of the lumbar spine 
revealed L5-S1 interspace changes and minimal bony 
condensation of its articulating surfaces consistent with 
degenerative arthrosis.  

An August 1994 physical therapy consultation report indicates 
that range of motion of the low back was within normal 
limits.  There was discomfort with extension.  Strength in 
the lower extremities was within normal limits.  There was 
tenderness to palpation to the sacroiliac joints.  The 
assessment, in pertinent part, was chronic back pain. 

At a hearing before the RO in December 1994, the veteran 
stated that she was unable to bend all the way down because 
she had back pain.  Tr. 7.  She indicated that the pain 
radiated down her sides and she had leg pain.  Tr. 7.  She 
also had numbness in the toes.  Tr. 8.  The veteran indicated 
that she is limited in turning.  Tr. 8.  

A January 19, 1995 VA examination report indicates 
examination revealed that range of motion of the lumbar spine 
was flexion to 60 degrees, extension to 20 degrees, and 
lateral motion to 20 degrees.  Rotation was to 40 degrees.  
There was discomfort on all motion of the lumbar spine.  
There was tenderness to the left lumbosacral area.  There was 
no muscle guarding or tilting.  Peripheral pulses were 
present in both lower extremities.  The veteran was able to 
toe heel walk satisfactorily.  The impression was residual 
injury to the lower back.  

A January 27, 1995 VA examination report reveals that 
examination revealed that the veteran had a normal gait.  
Flexion, lateral flexion and rotation were normal.  Backward 
extension was to 10 degrees.  Straight leg raising was 
negative.  There was hyperesthesia to pin prick of the great 
and second toes.  There was normal sensation in the other 
toes.  There was no sciatic notch tenderness or muscle spasm.  
The diagnosis, in pertinent part, was degenerative arthritis 
of the lumbar spine.  

A VA examination report dated January 31, 1995 indicates that 
there was tenderness to palpation of the spinous process in 
any part of the back.  There was marked tenderness over the 
sacral spine on pressure.  The tenderness radiated to the 
underside of the buttocks.  Neurological examination yielded 
a questionable deficit.  
A January 1995 neuromuscular electrodiagnosis (EMG) of the 
lower extremity was normal.  The diagnosis was degenerative 
disc disease of the lumbosacral spine with no clinically 
definite loss of neurologic function.  The examiner indicated 
that the degree of impairment  was mild because of the small 
amount of physical abnormality.  

An April 1998 VA examination report indicates examination of 
the lumbosacral spine was normal.  The veteran had full 
flexion, extension, rotation, and lateral bend.  The veteran 
sat erect with some increase in lumbar lordosis.  There was 
no evidence of any paralumbar muscle spasms.  There were no 
objective findings of a back disability.  X-ray examination 
revealed some minimal narrowing of L4-5 disk space but 
otherwise there were no positive findings.  The examiner 
indicated that the veteran gave a history of some 
intermittent spasmodic episodes of back discomfort but 
examination of the back in April 1998 was negative and X-ray 
examination was essentially unremarkable.  The examiner 
indicated that there was no evidence upon examination of the 
disability that the veteran sustained in a fall in service.  
There was no evidence in the veteran's medical records of an 
ongoing repetitive need for medical attention.  The examiner 
indicated that the veteran's claims folder and records were 
reviewed.  

In an October 1999 rating decision, the service-connected 
lumbosacral spine disability was re-characterized by the RO 
as arthritis of the lumbosacral spine. 

Pertinent Law and Regulations

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
Id.  With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is assigned.  Id.  The Schedule notes that the 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id. 

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine, a 10 percent evaluation is assigned for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (1999).

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for arthritis of the 
lumbosacral spine is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's initial 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 

Since the claim of entitlement to an increased evaluation for 
service-connected lumbar spine disability is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran has been provided with VA examinations, in August 
1993, January 1995 and April 1998.  She has had a full 
opportunity to present evidence and argument in support of 
this claim, including testifying at a personal hearing at the 
RO in December 1994.  This matter was remanded to the RO in 
July 1997, including to obtain a VA orthopedic examination of 
the veteran's spine, which was completed in April 1998.  The 
RO complied with all directives of the remand.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence of record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The veteran's service-connected arthritis of the lumbosacral 
spine has been rated as 20 percent disabling under the 
criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
[degenerative arthritis] and 5292 [limitation of motion of 
the lumbar spine].   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that Diagnostic Codes 5003 and 5292 are the 
most appropriate diagnostic code for rating the service-
connected lumbosacral spine disability.  As discussed in 
detail below, the medical evidence shows that the veteran's 
disability is principally manifested by X-ray findings of 
minimal narrowing of L4-5 disk space and pain on motion.  The 
Board finds that the veteran's symptoms are consistent with 
the rating criteria found in Diagnostic Codes 5003 and 5292.  
There are no diagnoses of intervertebral disk syndrome, 
lumbosacral strain or other back disability which would 
suggest consideration of other diagnostic codes.  The 
veteran's representative has not suggested that the use of 
another diagnostic code would be more appropriate in this 
case.  

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent under Diagnostic Code 5292.  There is no medical 
evidence of severe limitation of motion of the lumbar spine.  
Indeed, the most recent VA examination in April 1998 revealed 
that the range of motion of the lumbar spine was normal.  
Review of the record reveals that the veteran had moderate 
limitation of motion of the lumbar spine upon VA examination 
in January 1995.  It appears, as was suggested by the 1998 
examiner, the back disability may be resolving.  The Board 
finds it significant that the examiner indicated that there 
appeared to be no need for ongoing medical care for the 
service-connected back disability.  

The Board is of course aware that not all disabilities 
manifest identically.  See 38 C.F.R. § 4.21 (1999).  The 
Board has attempted to identify other pathology which would 
be consistent with a disability rating higher than 20 
percent.  However, the most recent VA examination results 
make it clear that the veteran's current back disability is 
productive of minimal impairment.

Consequently, the Board finds that the preponderance of the 
evidence is against a disability evaluation in excess of 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

DeLuca Considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  

The Board notes that the medical evidence of record 
establishes that the veteran has complaints of pain and 
episodes of back discomfort.  However, there is no medical 
evidence of atrophy, weakness, deformity, swelling, or excess 
fatigability of the lumbar spine.  The January 1995 VA 
examination characterized the veteran's impairment due to the 
back disability as mild.  The most recent VA examination in 
April 1998 revealed no objective findings of a back 
disability or a need for ongoing medical care.  Range of 
motion of the lumbar spine was normal.  

Based on the above evidence, the Board finds that the 
evidence of record establishes that the veteran's lumbar 
spine disability does not cause additional functional 
impairment due to pain on use so as to warrant the assignment 
of an additional disability rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.    

Fenderson Considerations

The Board notes as a final matter that there is no evidence 
of record that the veteran's service-connected arthritis of 
the lumbosacral spine was more severe at any time since 
November 16, 1992, the day after she left service.  
Accordingly, a staged rating under Fenderson is not 
warranted.

Conclusion

In summary, a disability evaluation in excess of 20 percent 
for the service-connected arthritis of the lumbosacral spine 
is not warranted, for the reasons and bases described above.  
The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a disability evaluation in 
excess of 20 percent for the service-connected arthritis of 
the lumbosacral spine.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for a chest disorder is 
denied.  

Entitlement to an increased evaluation for arthritis of the 
lumbosacral spine is denied.

REMAND

As noted in the Introduction, the RO denied the veteran's 
claim of entitlement to service connection for carpal tunnel 
syndrome of the left and right wrists and hiatal hernia in 
October 1999.  The veteran was advised of this decision in 
October 1999.  In a March 2000 statement, the veteran's 
representative indicated that the veteran disagreed with the 
denial of those claims.  The filing of a notice of 
disagreement initiates the appeal process .  Godfrey v. 
Brown, 7 Vet. App. 398, 408- 410 (1995). 

The RO has not had an opportunity to issue a Statement of the 
Case as to these two issues.  Under the Court's 
jurisprudence, the Board is obligated to remand these issues.  
See Godfrey, supra; see also Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of entitlement 
to service connection for carpal tunnel 
syndrome of the left and right wrists and 
hiatal hernia.  The veteran and her 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect her appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

